Name: Commission Regulation (EEC) No 717/89 of 20 March 1989 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 89 Official Journal of the European Communities No L 79/5 COMMISSION REGULATION (EEC) No 717/89 of 20 March 1989 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  500 tonnes of boned beef and veal held by the Italian intervention agency and put into store before 1 June 1988,  1 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 September 1988 ,  1 000 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 July 1988 , 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('). as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas the Danish, Italian, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  600 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 September 1988 , 3. Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 8 May 1989 . Article 2 This Regulation shall enter into force on 23 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') Oj No L 148, 28 . 6 . 1968, p . 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 266, 24. 10 . 1979, p. 5 .